NOT FOR PUBLICATION                          FILED
                       UNITED STATES COURT OF APPEALS                      MAY 16 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


    UNITED STATES OF AMERICA,                       No.   14-30138

           Plaintiff - Appellee,                    D.C. No. 3:12-cr-00652-KI-1

     v.
                                                    MEMORANDUM*
    ROBERT PAUL PATTON,

           Defendant - Appellant.

                      Appeal from the United States District Court
                               for the District of Oregon
                        Garr M. King, District Judge, Presiding

                           Argued and Submitted May 5, 2016
                                   Portland, Oregon

Before: TALLMAN and HURWITZ, Circuit Judges and BATTAGLIA, ** District
Judge.

          Robert Patton entered a conditional guilty plea to one count of possession of

child pornography in violation of 18 U.S.C. §§ 2252A(a)(5)(B), (b)(2). He appeals




*
      This disposition is not appropriate for publication and is not precedent except
as provided by Ninth Circuit Rule 36-3.
**
       The Honorable Anthony J. Battaglia, District Judge for the U.S. District Court
for the Southern District of California, sitting by designation.
the district court’s denial of his motion to suppress images obtained from a search

of his electronic devices. We have jurisdiction under 28 U.S.C. § 1291 and affirm.

      A warrant authorized the search for child pornography. Although Patton

concedes that the affidavit in support of the search warrant established probable

cause to search for evidence of sexual abuse, he argues it was insufficient to establish

probable cause to search for child pornography.

      In Dougherty v. City of Covina, we held that an affidavit alleging molestation

of children coupled with the assertion that those who molest children are likely to

possess child pornography is insufficient to establish probable cause to search for

child pornography. 654 F.3d 892, 897-99 (9th Cir. 2011). But, we have expressly

left open the question whether an affidavit similar to the one here—which includes

allegations of child molestation and references to the suspect’s prior charges for sex

crimes against a minor and possession of sexual material involving a child—would

provide probable cause to search for child pornography. United States v. Needham,

718 F.3d 1190, 1192, 1195 & n.1 (9th Cir. 2013). The officers thus acted “‘in

objectively reasonable reliance’ on the warrant.” United States v. Underwood, 725
F.3d 1076, 1085 (9th Cir. 2013) (quoting United States v. Leon, 468 U.S. 897, 922

(1984)).

      AFFIRMED.




                                           2